            Case 1:21-cv-02976-LGS Document 6 Filed 04/12/21 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
ABREU FALETTE REYNALDO,                                       :
                                             Plaintiff,       :    21 Civ. 2976 (LGS)
                                                              :
                           -against-                          :          ORDER
                                                              :
KEVIN SUDZINA, et al.,                                        :
                                             Defendants. :
------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, Defendants filed a Notice of Removal on April 7, 2021. Dkt. No. 1.

        WHEREAS, the Notice of Removal failed to allege the time during which Plaintiff was a

citizen of New York, Defendant Kevin Sudzina was a citizen of New Jersey and Defendant Clean

Harbors Environmental Services, Inc. was a citizen of Massachusetts. See Dkt. No. 1.

        WHEREAS, a District Court may sua sponte remand a case for a procedural defect within

thirty (30) days of the filing of the Notice of Removal. Mitskovski v. Buffalo & Fort Erie Pub.

Bridge Auth., 435 F.3d 127, 131 (2d Cir. 2006).

        WHEREAS, a Notice of Removal should allege the citizenship of the parties both at the

time of the commencement of the action, and at the time of the Notice of Removal. “The general

rule is when, as in this case, diversity is the sole basis for asserting removal jurisdiction, diversity

must exist both at the time the original action is filed in state court and at the time removal is

sought to federal court.” Adrian Family Partners I, L.P. v. ExxonMobil Corp., 79 Fed. Appx.

489, 491 (2d Cir. 2003); see also United Food & Commercial Workers Union, Local 919 v.

CenterMark Properties Meriden Square, Inc., 30 F.3d 298, 301 (2d Cir. 1994). It is hereby

        ORDERED that the matter is summarily remanded to state court. Defendants’ Notice of

Removal is procedurally defective. Pursuant to section 1447(c), the Clerk of Court is respectfully

directed to mail a certified copy of this Opinion and Order to the Supreme Court of the State of
          Case 1:21-cv-02976-LGS Document 6 Filed 04/12/21 Page 2 of 2


New York, Bronx County. The Clerk of Court is further directed to close the case.



Dated: April 12, 2021
       New York, New York




                                               2
